


Exhibit 10.42

 

Execution Copy

 

ALLOS THERAPEUTICS, INC.

 

REGISTRATION RIGHTS AGREEMENT

 

REGISTRATION RIGHTS AGREEMENT, dated as of March 4, 2005, among the investors
listed on Schedule I hereto (the “Investors”) and Allos Therapeutics, Inc., a
Delaware corporation (the “Company”).

 

R E C I T A L S

 

WHEREAS, the Investors have, pursuant to the terms of the Securities Purchase
Agreement, dated as of March 2, 2005, by and among the Company and the Investors
(the “Purchase Agreement”), agreed to purchase shares of Series A Exchangeable
Preferred Stock, par value $0.001 per share, of the Company (the “Exchangeable
Preferred Stock”); and

 

WHEREAS, the shares of Exchangeable Preferred Stock are, under certain
conditions, exchangeable into shares of common stock, par value $0.001 per share
of the Company (the “Common Stock”); and

 

WHEREAS, the Company has agreed, as a condition precedent to the Investors’
obligations under the Purchase Agreement, to grant the Investors certain
registration rights; and

 

WHEREAS, the Company and the Investors desire to define the registration rights
of the Investors on the terms and subject to the conditions herein set forth.

 

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the parties hereby agree as follows:

 


SECTION 1.  DEFINITIONS


 

As used in this Agreement, the following terms have the respective meanings set
forth below:

 

Agreement:  shall mean this Registration Rights Agreement among the Investors
and the Company;

 

Commission:  shall mean the Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act;

 

Exchange Act:  shall mean the Securities Exchange Act of 1934, as amended;

 

Holder:  shall mean any Investor who is a holder of Registrable Securities or
any assignee of record of such Registrable Securities in accordance with the
terms hereof;

 

--------------------------------------------------------------------------------


 

Initiating Holder:  shall mean Warburg Pincus Private Equity VIII, L.P.;

 

Person:  shall mean an individual, partnership, joint-stock company,
corporation, trust or unincorporated organization, and a government or agency or
political subdivision thereof;

 

Register, Registered and Registration:  shall mean a registration effected by
preparing and filing a registration statement in compliance with the Securities
Act (and any post-effective amendments filed or required to be filed) and the
declaration or ordering of effectiveness of such registration statement;

 

Registrable Securities:  shall mean (A) shares of Common Stock issuable upon
exchange of the shares of Exchangeable Preferred Stock purchased by the
Investors pursuant to the Securities Purchase Agreement, (B) any other shares of
Common Stock acquired by the Investors and (C) any stock of the Company issued
as a dividend or other distribution with respect to, or in exchange for or in
replacement of, the shares of Exchangeable Preferred Stock or Common Stock
referred to in clause (A) or (B); provided, however, that notwithstanding the
foregoing, Registrable Securities shall not include any securities (i) sold by a
Holder to the public either pursuant to a registration statement or Rule 144, or
(ii) sold in a private transaction in which the transferor’s rights under
Section 2 hereof are not assigned in accordance with the terms of this
Agreement.

 

Registration Expenses:  shall mean all expenses incurred by the Company in
compliance with Section 2(a), (b) and (c) hereof, including, without limitation,
all registration and filing fees, printing expenses, fees and disbursements of
counsel for the Company, fees and expenses of one counsel for all the Holders in
an amount not to exceed $15,000, blue sky fees and expenses and the expense of
any special audits incident to or required by any such registration (but
excluding the compensation of regular employees of the Company, which shall be
paid in any event by the Company);

 

security, securities:  shall have the meaning set forth in Section 2(1) of the
Securities Act;

 

Securities Act:  shall mean the Securities Act of 1933, as amended; and

 

Selling Expenses:  shall mean all underwriting discounts and selling commissions
applicable to the sale of Registrable Securities and all fees and disbursements
of counsel for each of the Holders other than fees and expenses of one counsel
for all the Holders in an amount not to exceed $15,000.

 


SECTION 2.  REGISTRATION RIGHTS


 


(A)                                  REQUESTED REGISTRATION.


 


(I)                                     REQUEST FOR REGISTRATION.  SUBJECT TO
THE CONDITIONS OF THIS SECTION 2(A), IF THE COMPANY SHALL RECEIVE FROM THE
INITIATING HOLDER, AT ANY TIME ON OR AFTER THE SECOND

 

2

--------------------------------------------------------------------------------


 


ANNIVERSARY OF THE DATE HEREOF, A WRITTEN REQUEST THAT THE COMPANY EFFECT ANY
REGISTRATION WITH RESPECT TO ALL OR A PART OF THE REGISTRABLE SECURITIES, THE
COMPANY WILL:


 

(1)                                  PROMPTLY GIVE WRITTEN NOTICE OF THE
PROPOSED REGISTRATION, QUALIFICATION OR COMPLIANCE TO ALL OTHER HOLDERS; AND

 

(2)                                  SUBJECT TO THE LIMITATIONS OF THIS
SECTION 2(A), AS SOON AS PRACTICABLE, USE ITS COMMERCIALLY REASONABLE EFFORTS TO
EFFECT SUCH REGISTRATION (INCLUDING, WITHOUT LIMITATION, THE EXECUTION OF AN
UNDERTAKING TO FILE POST-EFFECTIVE AMENDMENTS, APPROPRIATE QUALIFICATION UNDER
APPLICABLE BLUE SKY OR OTHER STATE SECURITIES LAWS AND APPROPRIATE COMPLIANCE
WITH APPLICABLE REGULATIONS ISSUED UNDER THE SECURITIES ACT) AS MAY BE SO
REQUESTED AND AS WOULD PERMIT OR FACILITATE THE SALE AND DISTRIBUTION OF ALL OR
SUCH PORTION OF SUCH REGISTRABLE SECURITIES AS ARE SPECIFIED IN SUCH REQUEST,
TOGETHER WITH ALL OR SUCH PORTION OF THE REGISTRABLE SECURITIES OF ANY HOLDER OR
HOLDERS JOINING IN SUCH REQUEST AS ARE SPECIFIED IN A WRITTEN REQUEST RECEIVED
BY THE COMPANY WITHIN TEN (10) BUSINESS DAYS AFTER WRITTEN NOTICE FROM THE
COMPANY IS GIVEN UNDER SECTION 2(A)(I)(1) ABOVE; PROVIDED THAT THE COMPANY SHALL
NOT BE OBLIGATED TO EFFECT, OR TAKE ANY ACTION TO EFFECT, ANY SUCH REGISTRATION
PURSUANT TO THIS SECTION 2(A):

 

(A)                              IN ANY PARTICULAR JURISDICTION IN WHICH THE
COMPANY WOULD BE REQUIRED TO QUALIFY TO DO BUSINESS OR EXECUTE A GENERAL CONSENT
TO SERVICE OF PROCESS IN EFFECTING SUCH REGISTRATION, QUALIFICATION OR
COMPLIANCE, UNLESS THE COMPANY IS ALREADY SUBJECT TO SERVICE IN SUCH
JURISDICTION AND EXCEPT AS MAY BE REQUIRED BY THE SECURITIES ACT OR APPLICABLE
RULES OR REGULATIONS THEREUNDER;

 

(B)                                AFTER THE COMPANY HAS EFFECTED ONE (1) SUCH
REGISTRATION PURSUANT TO THIS SECTION 2(A) AND SUCH REGISTRATION HAS BEEN
DECLARED OR ORDERED EFFECTIVE;

 

(C)                                IF THE REGISTRABLE SECURITIES REQUESTED BY
ALL HOLDERS TO BE REGISTERED PURSUANT TO SUCH REQUEST DO NOT HAVE AN ANTICIPATED
AGGREGATE PUBLIC OFFERING PRICE (BEFORE ANY UNDERWRITING DISCOUNTS AND
COMMISSIONS) OF NOT LESS THAN $7,500,000;

 

(D)                               IF WITHIN THIRTY (30) DAYS OF RECEIPT OF A
WRITTEN REQUEST FROM THE INITIATING HOLDER PURSUANT TO SECTION 2(A), THE COMPANY
GIVES NOTICE TO THE HOLDERS OF THE COMPANY’S INTENTION TO FILE A REGISTRATION
STATEMENT FOR A PUBLIC OFFERING WITHIN SIXTY (60) DAYS, OTHER THAN PURSUANT TO
(I) A REGISTRATION STATEMENT RELATING TO ANY EMPLOYEE BENEFIT PLAN OR (II) WITH
RESPECT TO ANY CORPORATE REORGANIZATION OR TRANSACTION UNDER RULE 145 OF THE
SECURITIES ACT, INCLUDING ANY REGISTRATION STATEMENTS RELATED TO THE ISSUANCE OR
RESALE OF SECURITIES ISSUED IN SUCH A TRANSACTION OR (III) A REGISTRATION
RELATED TO STOCK ISSUED UPON CONVERSION OF DEBT SECURITIES (EACH A “SPECIAL
REGISTRATION STATEMENT”);

 

3

--------------------------------------------------------------------------------


 

(E)                                 IF THE INITIATING HOLDERS PROPOSE TO DISPOSE
OF SHARES OF REGISTRABLE SECURITIES THAT MAY BE IMMEDIATELY REGISTERED ON
FORM S-3 PURSUANT TO A REQUEST MADE PURSUANT TO SECTION 2(C) BELOW; OR

 

(F)                                 IF THE BOARD OF DIRECTORS, IN ITS GOOD FAITH
JUDGMENT, DETERMINES THAT ANY REGISTRATION OF REGISTRABLE SECURITIES REQUESTED
PURSUANT TO THIS SECTION 2(A) (A “REQUESTED REGISTRATION”) SHOULD NOT BE MADE OR
CONTINUED BECAUSE IT WOULD INTERFERE WITH ANY MATERIAL FINANCING, ACQUISITION,
CORPORATE REORGANIZATION OR MERGER OR OTHER MATERIAL TRANSACTION INVOLVING THE
COMPANY (A “VALID BUSINESS REASON”), THE COMPANY MAY (X) POSTPONE FILING A
REGISTRATION STATEMENT RELATING TO A REQUESTED REGISTRATION UNTIL SUCH VALID
BUSINESS REASON NO LONGER EXISTS, BUT IN NO EVENT FOR MORE THAN NINETY (90)
DAYS, AND (Y) IN CASE A REGISTRATION STATEMENT HAS BEEN FILED RELATING TO A
REQUEST REGISTRATION, IF THE VALID BUSINESS REASON HAS NOT RESULTED FROM ACTIONS
TAKEN BY THE COMPANY, THE COMPANY MAY CAUSE SUCH REGISTRATION STATEMENT TO BE
WITHDRAWN AND ITS EFFECTIVENESS TERMINATED OR MAY POSTPONE AMENDING OR
SUPPLEMENTING SUCH REGISTRATION STATEMENT (SO LONG AS THE INITIATING HOLDERS
SHALL HAVE THE RIGHTS SET FORTH IN THIS SECTION 2(A) WITHIN NINETY (90) DAYS OF
ANY SUCH EVENT).  THE COMPANY SHALL GIVE WRITTEN NOTICE OF ITS DETERMINATION TO
POSTPONE OR WITHDRAW A REGISTRATION STATEMENT (PROVIDED THAT THE COMPANY SHALL
NOT DISCLOSE ANY INFORMATION THAT COULD BE DEEMED MATERIAL NON-PUBLIC
INFORMATION TO ANY HOLDER OF REGISTRABLE SECURITIES THAT ARE INCLUDED IN A
REGISTRATION STATEMENT THAT IS SUBJECT TO SUCH POSTPONEMENT OR WITHDRAWAL) AND
OF THE FACT THAT THE VALID BUSINESS REASON FOR SUCH POSTPONEMENT OR WITHDRAWAL
NO LONGER EXISTS, IN EACH CASE, PROMPTLY AFTER THE OCCURRENCE THEREOF. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, THE COMPANY MAY NOT
POSTPONE OR WITHDRAW A FILING DUE TO A VALID BUSINESS REASON MORE THAN ONCE IN
ANY TWELVE (12) MONTH PERIOD.  IN ADDITION, THE COMPANY SHALL NOT BE REQUIRED TO
EFFECT ANY REGISTRATION PURSUANT TO SECTION 2(A), WITHIN NINETY (90) DAYS AFTER
THE EFFECTIVE DATE OF ANY OTHER REGISTRATION STATEMENT OF THE COMPANY IF THE
REGISTRATION STATEMENT WAS NOT FOR THE ACCOUNT OF THE INITIATING HOLDERS BUT THE
INITIATING HOLDERS HAD THE OPPORTUNITY TO INCLUDE AT LEAST TWO-THIRDS OF THE
REGISTRABLE SECURITIES THEY REQUESTED TO INCLUDE IN SUCH REGISTRATION PURSUANT
TO SECTION 2(B).

 

The registration statement filed pursuant to the request of the Initiating
Holders may, subject to the provisions of Section 2(a)(ii) below, include other
securities of the Company which are held by Persons who, by virtue of agreements
with the Company, are entitled to include their securities in any such
registration (“Other Stockholders”).  In the event any Holder requests a
registration pursuant to this Section 2(a) in connection with a distribution of
Registrable Securities to its partners, the registration shall provide for the
resale by such partners, if requested by such Holder.

 

4

--------------------------------------------------------------------------------


 

The registration rights set forth in this Section 2 may be assigned, in whole or
in part, to any transferee of Registrable Securities (who shall be bound by all
obligations of this Agreement) that (a) is a subsidiary, parent, general
partner, limited partner, retired partner, member or retired member, of a Holder
that is a corporation, partnership or limited liability company, (b) is a
Holder’s family member or trust for the benefit of an individual Holder, or (c)
acquires at least five hundred thousand (500,000) shares of Registrable
Securities (as adjusted for stock splits and combinations); or (d) is an entity
affiliated by common control with such Holder; provided, however, (i) the
transferor shall, within ten (10) days after such transfer, furnish to the
Company written notice of the name and address of such transferee or assignee
and the securities with respect to which such registration rights are being
assigned and (ii) such transferee shall agree to be subject to all restrictions
set forth in this Agreement.

 


(II)                                  UNDERWRITING.  IF THE INITIATING HOLDERS
INTEND TO DISTRIBUTE THE REGISTRABLE SECURITIES COVERED BY THEIR REQUEST BY
MEANS OF AN UNDERWRITING, THEY SHALL SO ADVISE THE COMPANY AS A PART OF THEIR
REQUEST MADE PURSUANT TO SECTION 2(A)(I).


 

If Other Stockholders request inclusion of their securities in the underwriting,
the Holders shall offer to include the securities of such Other Stockholders in
the underwriting and may condition such offer on their acceptance of the further
applicable provisions of this Section 2.  The Holders whose shares are to be
included in such registration and the Company shall (together with all Other
Stockholders proposing to distribute their securities through such underwriting)
enter into an underwriting agreement in customary form with the representative
of the underwriter or underwriters selected for such underwriting by the
Initiating Holders and reasonably acceptable to the Company; provided, however,
that such underwriting agreement shall not provide for indemnification or
contribution obligations on the part of the Holders materially greater than the
obligations of the Holders under Section (f)(ii).  Notwithstanding any other
provision of this Section 2(a), if the representative advises the Holders in
writing that marketing factors require a limitation on the number of shares to
be underwritten, the securities of the Company held by Other Stockholders shall
be excluded from such registration to the extent so required by such
limitation.  If, after the exclusion of such shares, further reductions are
still required, the number of shares included in the registration by each Holder
shall be reduced on a pro rata basis (based on the number of shares held by such
Holder), by such minimum number of shares as is necessary to comply with such
request.  No Registrable Securities or any other securities excluded from the
underwriting by reason of the underwriter’s marketing limitation shall be
included in such registration.  If any Other Stockholder who has requested
inclusion in such registration as provided above disapproves of the terms of the
underwriting, such Person may elect to withdraw therefrom by written notice to
the Company, the underwriter and the Initiating Holders.  The securities so
withdrawn shall also be withdrawn from registration.  If the underwriter has not
limited the number of Registrable Securities or other securities to be
underwritten, the Company and officers and directors of the Company may include
its or their securities for its or their own account in such registration if the
representative so agrees and if the number of Registrable Securities and other
securities which would otherwise have been included in such registration and
underwriting will not thereby be limited.

 

5

--------------------------------------------------------------------------------


 

(b)                                 Company Registration.

 


(I)                                     IF AT ANY TIME ON OR AFTER THE SECOND
ANNIVERSARY OF THE DATE HEREOF, THE COMPANY SHALL DETERMINE TO REGISTER ANY OF
ITS EQUITY SECURITIES EITHER FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF OTHER
STOCKHOLDERS, OTHER THAN A REGISTRATION RELATING SOLELY TO EMPLOYEE BENEFIT
PLANS, OR A REGISTRATION RELATING SOLELY TO A RULE 145 TRANSACTION UNDER THE
SECURITIES ACT, OR A REGISTRATION ON ANY REGISTRATION FORM WHICH DOES NOT PERMIT
SECONDARY SALES OR DOES NOT INCLUDE SUBSTANTIALLY THE SAME INFORMATION AS WOULD
BE REQUIRED TO BE INCLUDED IN A REGISTRATION STATEMENT COVERING THE SALE OF
REGISTRABLE SECURITIES, THE COMPANY WILL:


 

(1)                                  PROMPTLY GIVE TO EACH OF THE HOLDERS A
WRITTEN NOTICE THEREOF (WHICH SHALL INCLUDE A LIST OF THE JURISDICTIONS IN WHICH
THE COMPANY INTENDS TO ATTEMPT TO QUALIFY SUCH SECURITIES UNDER THE APPLICABLE
BLUE SKY OR OTHER STATE SECURITIES LAWS); AND

 

(2)                                  INCLUDE IN SUCH REGISTRATION (AND ANY
RELATED QUALIFICATION UNDER BLUE SKY LAWS OR OTHER COMPLIANCE), AND IN ANY
UNDERWRITING INVOLVED THEREIN, ALL THE REGISTRABLE SECURITIES SPECIFIED IN A
WRITTEN REQUEST OR REQUESTS, MADE BY THE HOLDERS WITHIN FIFTEEN (15) DAYS AFTER
RECEIPT OF THE WRITTEN NOTICE FROM THE COMPANY DESCRIBED IN CLAUSE (1) ABOVE,
EXCEPT AS SET FORTH IN SECTION 2(B)(II) BELOW.  SUCH WRITTEN REQUEST MAY SPECIFY
ALL OR A PART OF THE HOLDERS’ REGISTRABLE SECURITIES AND SHALL DESCRIBE THE
INTENDED METHOD OF DISPOSITION OF THE REGISTRABLE SECURITIES BY SUCH HOLDERS. 
IN THE EVENT ANY HOLDER REQUESTS INCLUSION IN A REGISTRATION PURSUANT TO THIS
SECTION 2(B) IN CONNECTION WITH A DISTRIBUTION OF REGISTRABLE SECURITIES TO ITS
PARTNERS, THE REGISTRATION SHALL PROVIDE FOR THE RESALE BY SUCH PARTNERS, IF
REQUESTED BY SUCH HOLDER.

 


(II)                                  UNDERWRITING.  IF THE REGISTRATION OF
WHICH THE COMPANY GIVES NOTICE IS FOR A REGISTERED PUBLIC OFFERING INVOLVING AN
UNDERWRITING, THE COMPANY SHALL SO ADVISE EACH OF THE HOLDERS AS A PART OF THE
WRITTEN NOTICE GIVEN PURSUANT TO SECTION 2(B)(I)(1) ABOVE.  IN SUCH EVENT, THE
RIGHT OF EACH OF THE HOLDERS TO REGISTRATION PURSUANT TO THIS SECTION 2(B) SHALL
BE CONDITIONED UPON SUCH HOLDERS’ PARTICIPATION IN SUCH UNDERWRITING AND THE
INCLUSION OF SUCH HOLDERS’ REGISTRABLE SECURITIES IN THE UNDERWRITING TO THE
EXTENT PROVIDED HEREIN.  THE HOLDERS WHOSE SHARES ARE TO BE INCLUDED IN SUCH
REGISTRATION SHALL (TOGETHER WITH THE COMPANY AND THE OTHER STOCKHOLDERS
DISTRIBUTING THEIR SECURITIES THROUGH SUCH UNDERWRITING) ENTER INTO AN
UNDERWRITING AGREEMENT IN CUSTOMARY FORM WITH THE REPRESENTATIVE OF THE
UNDERWRITER OR UNDERWRITERS SELECTED FOR UNDERWRITING BY THE COMPANY; PROVIDED,
HOWEVER, THAT SUCH UNDERWRITING AGREEMENT SHALL NOT PROVIDE FOR INDEMNIFICATION
OR CONTRIBUTION OBLIGATIONS ON THE PART OF THE HOLDERS MATERIALLY GREATER THAN
THE OBLIGATIONS OF THE HOLDERS UNDER SECTION F(II).  NOTWITHSTANDING ANY OTHER
PROVISION OF THIS SECTION 2(B), IF THE REPRESENTATIVE DETERMINES THAT MARKETING
FACTORS REQUIRE A LIMITATION ON THE NUMBER OF SHARES TO BE UNDERWRITTEN, THE
REPRESENTATIVE MAY (SUBJECT TO THE ALLOCATION PRIORITY SET FORTH BELOW) LIMIT
THE NUMBER OF REGISTRABLE SECURITIES TO BE INCLUDED IN THE REGISTRATION AND
UNDERWRITING TO NOT LESS THAN TWENTY FIVE PERCENT (25%) OF THE SHARES INCLUDED
THEREIN (BASED ON THE NUMBER OF SHARES).  THE COMPANY SHALL SO ADVISE ALL
HOLDERS OF SECURITIES REQUESTING REGISTRATION, AND THE NUMBER OF SHARES OF
SECURITIES THAT ARE ENTITLED TO BE INCLUDED IN THE REGISTRATION AND UNDERWRITING
SHALL BE ALLOCATED IN THE FOLLOWING MANNER:  THE SECURITIES OF THE COMPANY HELD
BY OFFICERS, DIRECTORS AND OTHER STOCKHOLDERS OF THE COMPANY (OTHER THAN
REGISTRABLE

 

6

--------------------------------------------------------------------------------


 


SECURITIES AND OTHER THAN SECURITIES HELD BY HOLDERS WHO BY CONTRACTUAL RIGHT
DEMANDED SUCH REGISTRATION (“DEMANDING HOLDERS”)) SHALL BE EXCLUDED FROM SUCH
REGISTRATION AND UNDERWRITING TO THE EXTENT REQUIRED BY SUCH LIMITATION, AND, IF
A LIMITATION ON THE NUMBER OF SHARES IS STILL REQUIRED, THE NUMBER OF SHARES
THAT MAY BE INCLUDED IN THE REGISTRATION AND UNDERWRITING BY EACH OF THE HOLDERS
AND DEMANDING HOLDERS SHALL BE REDUCED, ON A PRO RATA BASIS (BASED ON THE NUMBER
OF SHARES HELD BY SUCH HOLDER), BY SUCH MINIMUM NUMBER OF SHARES AS IS NECESSARY
TO COMPLY WITH SUCH LIMITATION.  IF ANY OF THE HOLDERS OR ANY OFFICER, DIRECTOR
OR OTHER STOCKHOLDER DISAPPROVES OF THE TERMS OF ANY SUCH UNDERWRITING, HE MAY
ELECT TO WITHDRAW THEREFROM BY WRITTEN NOTICE TO THE COMPANY AND THE
UNDERWRITER, DELIVERED AT LEAST FIVE (5) BUSINESS DAYS PRIOR TO THE EFFECTIVE
DATE OF THE REGISTRATION STATEMENT.  ANY REGISTRABLE SECURITIES OR OTHER
SECURITIES EXCLUDED OR WITHDRAWN FROM SUCH UNDERWRITING SHALL BE WITHDRAWN FROM
SUCH REGISTRATION.


 


(III)                               RIGHT TO TERMINATE REGISTRATION.  THE
COMPANY SHALL HAVE THE RIGHT TO TERMINATE OR WITHDRAW ANY REGISTRATION INITIATED
BY IT UNDER THIS SECTION 2(B) WHETHER OR NOT ANY HOLDER HAS ELECTED TO INCLUDE
SECURITIES IN SUCH REGISTRATION , AND SHALL PROMPTLY NOTIFY ANY HOLDER THAT HAS
ELECTED TO INCLUDE SHARES IN SUCH REGISTRATION OF SUCH TERMINATION OR
WITHDRAWAL.  THE REGISTRATION EXPENSES OF SUCH WITHDRAWN REGISTRATION SHALL BE
BORNE BY THE COMPANY IN ACCORDANCE WITH SECTION 2(D) HEREOF.


 


(C)                                  FORM S-3.  THE COMPANY SHALL USE
COMMERCIALLY REASONABLE EFFORTS TO MAINTAIN ITS QUALIFICATION FOR REGISTRATION
ON FORM S-3 FOR SECONDARY SALES.  THE INITIATING HOLDER SHALL, AT ANY TIME ON OR
AFTER THE SECOND ANNIVERSARY OF THE DATE HEREOF, HAVE THE RIGHT TO COLLECTIVELY
REQUEST TWO (2) REGISTRATIONS ON FORM S-3 (SUCH REQUESTS SHALL BE IN WRITING AND
SHALL STATE THE NUMBER OF SHARES OF REGISTRABLE SECURITIES TO BE DISPOSED OF AND
THE INTENDED METHOD OF DISPOSITION OF SHARES BY SUCH HOLDERS), PROVIDED THAT THE
COMPANY SHALL NOT BE OBLIGATED TO EFFECT, OR TAKE ANY ACTION TO EFFECT, ANY SUCH
REGISTRATION PURSUANT TO THIS SECTION 2(C):


 


(I)                                     UNLESS THE INITIATING HOLDER OR HOLDERS
REQUESTING REGISTRATION PROPOSE TO DISPOSE OF SHARES OF REGISTRABLE SECURITIES
HAVING AN AGGREGATE PRICE TO THE PUBLIC (BEFORE DEDUCTION OF SELLING EXPENSES)
OF MORE THAN $2,000,000;


 


(II)                                  IN ANY PARTICULAR JURISDICTION IN WHICH
THE COMPANY WOULD BE REQUIRED TO QUALIFY TO DO BUSINESS OR EXECUTE A GENERAL
CONSENT TO SERVICE OF PROCESS IN EFFECTING SUCH REGISTRATION, QUALIFICATION OR
COMPLIANCE, UNLESS THE COMPANY IS ALREADY SUBJECT TO SERVICE IN SUCH
JURISDICTION AND EXCEPT AS MAY BE REQUIRED BY THE SECURITIES ACT OR APPLICABLE
RULES OR REGULATIONS THEREUNDER;


 


(III)                               IF WITHIN THIRTY (30) DAYS OF RECEIPT OF A
WRITTEN REQUEST FROM  ANY HOLDER OR HOLDERS PURSUANT TO THIS SECTION 2(C), THE
COMPANY GIVES NOTICE TO SUCH HOLDER OR HOLDERS OF THE COMPANY’S INTENTION TO
MAKE A PUBLIC OFFERING WITHIN SIXTY (60) DAYS, OTHER THAN PURSUANT TO A SPECIAL
REGISTRATION STATEMENT;


 


(IV)                              IF THE BOARD OF DIRECTORS, IN ITS GOOD FAITH
JUDGMENT, DETERMINES THAT ANY REGISTRATION OF REGISTRABLE SECURITIES PURSUANT TO
THIS SECTION 2(C) (AN “S-3 REGISTRATION”) SHOULD NOT BE MADE OR CONTINUED
BECAUSE OF A VALID BUSINESS REASON, THE COMPANY MAY

 

7

--------------------------------------------------------------------------------


 


(X) POSTPONE FILING A REGISTRATION STATEMENT RELATING TO A S-3 REGISTRATION
UNTIL SUCH VALID BUSINESS REASON NO LONGER EXISTS, BUT IN NO EVENT FOR MORE THAN
NINETY (90) DAYS, AND (Y) IN CASE A REGISTRATION STATEMENT HAS BEEN FILED
RELATING TO A S-3 REGISTRATION, IF THE COMPANY REASONABLY BELIEVES THAT THERE IS
OR MAY BE IN EXISTENCE MATERIAL NONPUBLIC INFORMATION OR EVENTS INVOLVING THE
COMPANY, THE FAILURE OF WHICH TO BE DISCLOSED IN THE PROSPECTUS INCLUDED IN THE
REGISTRATION STATEMENT COULD RESULT IN A VIOLATION (AS DEFINED BELOW), THE
COMPANY MAY CAUSE SUCH REGISTRATION STATEMENT TO BE WITHDRAWN AND ITS
EFFECTIVENESS TERMINATED OR MAY POSTPONE AMENDING OR SUPPLEMENTING SUCH
REGISTRATION STATEMENT (SO LONG AS THE HOLDERS SHALL HAVE THE RIGHTS SET FORTH
IN THIS SECTION 2(C) WITHIN NINETY (90) DAYS OF ANY SUCH EVENT).  THE COMPANY
SHALL GIVE WRITTEN NOTICE OF ITS DETERMINATION TO POSTPONE OR WITHDRAW A
REGISTRATION STATEMENT (PROVIDED THAT THE COMPANY SHALL NOT DISCLOSE ANY
INFORMATION THAT COULD BE DEEMED MATERIAL NON-PUBLIC INFORMATION TO ANY HOLDER
OF REGISTRABLE SECURITIES THAT ARE INCLUDED IN A REGISTRATION STATEMENT THAT IS
SUBJECT TO SUCH POSTPONEMENT OR WITHDRAWAL) AND OF THE FACT THAT THE VALID
BUSINESS REASON FOR SUCH POSTPONEMENT OR WITHDRAWAL NO LONGER EXISTS, IN EACH
CASE, PROMPTLY AFTER THE OCCURRENCE THEREOF.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED HEREIN, THE COMPANY MAY NOT POSTPONE OR WITHDRAW A FILING DUE
TO A VALID BUSINESS REASON MORE THAN ONCE IN ANY TWELVE (12) MONTH PERIOD.  IN
ADDITION, THE COMPANY SHALL NOT BE REQUIRED TO EFFECT ANY REGISTRATION PURSUANT
TO SECTION 2(C), (I) WITHIN NINETY (90) DAYS AFTER THE EFFECTIVE DATE OF ANY
OTHER REGISTRATION STATEMENT OF THE COMPANY IF THE REGISTRATION STATEMENT WAS
NOT FOR THE ACCOUNT OF THE HOLDERS BUT THE HOLDERS HAD THE OPPORTUNITY TO
INCLUDE AT LEAST TWO-THIRDS OF THE REGISTRABLE SECURITIES THEY REQUESTED TO
INCLUDE IN SUCH REGISTRATION OR (II) IF FORM S-3 (OR ANY SUCCESSOR FORM THEN IN
EFFECT) IS NOT AVAILABLE FOR SUCH OFFERING BY THE HOLDERS.


 

The Company shall give written notice to all Holders of the receipt of a request
for registration pursuant to this Section 2(c) and shall provide a reasonable
opportunity for other Holders to participate in the registration, provided that
if the registration is for an underwritten offering, the terms of
Section 2(a)(ii) above shall apply to all participants in such offering. 
Subject to the foregoing, the Company will use commercially reasonable efforts
to effect promptly the registration of all shares of Registrable Securities on
Form S-3 to the extent requested by the Holder or Holders thereof for purposes
of disposition.  In the event any Holder requests a registration pursuant to
this Section 2(c) in connection with a distribution of Registrable Securities to
its partners, the registration shall provide for the resale by such partners, if
requested by such Holder.

 


(D)                                 EXPENSES OF REGISTRATION.  ALL REGISTRATION
EXPENSES INCURRED IN CONNECTION WITH ANY REGISTRATION, QUALIFICATION OR
COMPLIANCE PURSUANT TO THIS SECTION 2 SHALL BE BORNE BY THE COMPANY, AND ALL
SELLING EXPENSES SHALL BE BORNE BY THE HOLDERS OF THE SECURITIES SO REGISTERED
PRO RATA ON THE BASIS OF THE NUMBER OF THEIR SHARES SO REGISTERED.  THE COMPANY
SHALL NOT, HOWEVER, BE REQUIRED TO PAY FOR EXPENSES OF ANY REGISTRATION
PROCEEDING BEGUN PURSUANT TO SECTION 2(A) OR 2(C), THE REQUEST OF WHICH HAS BEEN
SUBSEQUENTLY WITHDRAWN BY THE INITIATING HOLDER UNLESS (A) THE WITHDRAWAL IS
BASED UPON MATERIAL ADVERSE INFORMATION CONCERNING THE COMPANY OF WHICH THE
INITIATING HOLDER WAS NOT AWARE AT THE TIME OF SUCH REQUEST OR (B) THE HOLDERS
OF A MAJORITY OF REGISTRABLE SECURITIES AGREE TO DEEM SUCH REGISTRATION TO HAVE
BEEN EFFECTED AS OF THE DATE OF SUCH WITHDRAWAL FOR PURPOSES OF DETERMINING
WHETHER THE

 

8

--------------------------------------------------------------------------------


 


COMPANY SHALL BE OBLIGATED PURSUANT TO SECTION 2(A) OR 2(C), AS APPLICABLE, TO
UNDERTAKE ANY SUBSEQUENT REGISTRATION, IN WHICH EVENT SUCH RIGHT SHALL BE
FORFEITED BY ALL HOLDERS).  IF THE HOLDERS ARE REQUIRED TO PAY THE REGISTRATION
EXPENSES, SUCH EXPENSES SHALL BE BORNE BY THE HOLDERS OF SECURITIES (INCLUDING
REGISTRABLE SECURITIES) REQUESTING SUCH REGISTRATION IN PROPORTION TO THE NUMBER
OF SHARES FOR WHICH REGISTRATION WAS REQUESTED.  IF THE COMPANY IS REQUIRED TO
PAY THE REGISTRATION EXPENSES OF A WITHDRAWN OFFERING PURSUANT TO CLAUSE (A)
ABOVE, THEN SUCH REGISTRATION SHALL NOT BE DEEMED TO HAVE BEEN EFFECTED FOR
PURPOSES OF DETERMINING WHETHER THE COMPANY SHALL BE OBLIGATED PURSUANT TO
SECTION 2(A) OR 2(C), AS APPLICABLE, TO UNDERTAKE ANY SUBSEQUENT REGISTRATION.


 


(E)                                  REGISTRATION PROCEDURES.  IN THE CASE OF
EACH REGISTRATION EFFECTED BY THE COMPANY PURSUANT TO THIS SECTION 2, THE
COMPANY WILL KEEP THE HOLDERS, AS APPLICABLE, ADVISED IN WRITING AS TO THE
INITIATION OF EACH REGISTRATION AND AS TO THE COMPLETION THEREOF.  AT ITS
EXPENSE, THE COMPANY WILL:


 


(I)                                     KEEP SUCH REGISTRATION EFFECTIVE FOR A
PERIOD OF SIXTY (60) DAYS OR UNTIL THE HOLDERS (OR IN THE CASE OF A DISTRIBUTION
TO THE PARTNERS OF SUCH HOLDER, SUCH PARTNERS), AS APPLICABLE, HAVE COMPLETED
THE DISTRIBUTION DESCRIBED IN THE REGISTRATION STATEMENT RELATING THERETO,
WHICHEVER FIRST OCCURS; PROVIDED, HOWEVER, THAT (1) SUCH SIXTY (60)-DAY PERIOD
SHALL BE EXTENDED FOR A PERIOD OF TIME EQUAL TO THE PERIOD DURING WHICH THE
HOLDERS OR PARTNERS, AS APPLICABLE, PROHIBITED FROM SELLING ANY SECURITIES
INCLUDED IN SUCH REGISTRATION DUE TO ANY SUSPENSION OF EFFECTIVENESS PROVIDED
FOR IN ACCORDANCE WITH THE PROVISIONS IN SECTIONS 2(A)(I)(2)(F) OR  2(C)(IV)
HEREOF; AND (2) IN THE CASE OF ANY REGISTRATION OF REGISTRABLE SECURITIES ON
FORM S-3 WHICH ARE INTENDED TO BE OFFERED ON A CONTINUOUS OR DELAYED BASIS, SUCH
SIXTY (60)-DAY PERIOD SHALL BE EXTENDED UNTIL ALL SUCH REGISTRABLE SECURITIES
ARE SOLD, NOT TO EXCEED TWO (2) YEARS OR THE PERIOD ENDING ON THE DATE ON WHICH
ALL OF THE REGISTRABLE SECURITIES MAY BE SOLD PURSUANT TO RULE 144 (WITHOUT
GIVING EFFECT TO RULE 144(K) THEREOF) OF THE SECURITIES ACT WITHIN NINETY (90)
DAYS AFTER SUCH DATE, PROVIDED THAT RULE 415, OR ANY SUCCESSOR RULE UNDER THE
SECURITIES ACT, PERMITS AN OFFERING ON A CONTINUOUS OR DELAYED BASIS, AND
PROVIDED FURTHER THAT APPLICABLE RULES UNDER THE SECURITIES ACT GOVERNING THE
OBLIGATION TO FILE A POST-EFFECTIVE AMENDMENT PERMIT, IN LIEU OF FILING A
POST-EFFECTIVE AMENDMENT WHICH (Y) INCLUDES ANY PROSPECTUS REQUIRED BY
SECTION 10(A) OF THE SECURITIES ACT OR (Z) REFLECTS FACTS OR EVENTS REPRESENTING
A MATERIAL OR FUNDAMENTAL CHANGE IN THE INFORMATION SET FORTH IN THE
REGISTRATION STATEMENT, THE INCORPORATION BY REFERENCE OF INFORMATION REQUIRED
TO BE INCLUDED IN (Y) AND (Z) ABOVE TO BE CONTAINED IN PERIODIC REPORTS FILED
PURSUANT TO SECTION 12 OR 15(D) OF THE EXCHANGE ACT IN THE REGISTRATION
STATEMENT;


 


(II)                                  FURNISH SUCH NUMBER OF PROSPECTUSES AND
OTHER DOCUMENTS INCIDENT THERETO AS EACH OF THE HOLDERS, AS APPLICABLE, FROM
TIME TO TIME MAY REASONABLY REQUEST;


 


(III)                               NOTIFY EACH HOLDER OF REGISTRABLE SECURITIES
COVERED BY SUCH REGISTRATION AT ANY TIME WHEN A PROSPECTUS RELATING THERETO IS
REQUIRED TO BE DELIVERED UNDER THE SECURITIES ACT OF THE HAPPENING OF ANY EVENT
AS A RESULT OF WHICH THE PROSPECTUS INCLUDED IN SUCH REGISTRATION STATEMENT, AS
THEN IN EFFECT, INCLUDES AN UNTRUE STATEMENT OF A MATERIAL

 

9

--------------------------------------------------------------------------------


 


FACT OR OMITS TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR
NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING IN THE LIGHT OF THE
CIRCUMSTANCES THEN EXISTING; AND


 


(IV)                              FURNISH, ON THE DATE THAT SUCH REGISTRABLE
SECURITIES ARE DELIVERED TO THE UNDERWRITERS FOR SALE, IF SUCH SECURITIES ARE
BEING SOLD THROUGH UNDERWRITERS OR, IF SUCH SECURITIES ARE NOT BEING SOLD
THROUGH UNDERWRITERS, ON THE DATE THAT THE REGISTRATION STATEMENT WITH RESPECT
TO SUCH SECURITIES BECOMES EFFECTIVE, (1) AN OPINION, DATED AS OF SUCH DATE, OF
THE COUNSEL REPRESENTING THE COMPANY FOR THE PURPOSES OF SUCH REGISTRATION, IN
FORM AND SUBSTANCE AS IS CUSTOMARILY GIVEN TO UNDERWRITERS IN AN UNDERWRITTEN
PUBLIC OFFERING AND REASONABLY SATISFACTORY TO A MAJORITY IN INTEREST OF THE
HOLDERS PARTICIPATING IN SUCH REGISTRATION, ADDRESSED TO THE UNDERWRITERS, IF
ANY, AND TO THE HOLDERS PARTICIPATING IN SUCH REGISTRATION AND (2) A LETTER,
DATED AS OF SUCH DATE, FROM THE INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS OF THE
COMPANY, IN FORM AND SUBSTANCE AS IS CUSTOMARILY GIVEN BY INDEPENDENT CERTIFIED
PUBLIC ACCOUNTANTS TO UNDERWRITERS IN AN UNDERWRITTEN PUBLIC OFFERING AND
REASONABLY SATISFACTORY TO A MAJORITY IN INTEREST OF THE HOLDERS PARTICIPATING
IN SUCH REGISTRATION, ADDRESSED TO THE UNDERWRITERS, IF ANY, AND IF PERMITTED BY
APPLICABLE ACCOUNTING STANDARDS, TO THE HOLDERS PARTICIPATING IN SUCH
REGISTRATION.


 


(F)                                    INDEMNIFICATION.


 


(I)                                     THE COMPANY WILL INDEMNIFY EACH OF THE
HOLDERS, AS APPLICABLE, EACH OF ITS OFFICERS, DIRECTORS AND PARTNERS, AND EACH
PERSON CONTROLLING EACH OF THE HOLDERS, WITH RESPECT TO EACH REGISTRATION WHICH
HAS BEEN EFFECTED PURSUANT TO THIS SECTION 2, AND EACH UNDERWRITER, IF ANY, AND
EACH PERSON WHO CONTROLS ANY UNDERWRITER, AGAINST ALL CLAIMS, LOSSES, DAMAGES
AND LIABILITIES (OR ACTIONS IN RESPECT THEREOF) ARISING OUT OF OR BASED ON ANY
UNTRUE STATEMENT (OR ALLEGED UNTRUE STATEMENT) OF A MATERIAL FACT CONTAINED IN
ANY PROSPECTUS, OFFERING CIRCULAR OR OTHER DOCUMENT (INCLUDING ANY RELATED
REGISTRATION STATEMENT, NOTIFICATION OR THE LIKE) INCIDENT TO ANY SUCH
REGISTRATION, QUALIFICATION OR COMPLIANCE, OR BASED ON ANY OMISSION (OR ALLEGED
OMISSION) TO STATE THEREIN A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR
NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING, OR ANY VIOLATION BY THE
COMPANY OF THE SECURITIES ACT OR THE EXCHANGE ACT OR ANY RULE OR REGULATION
THEREUNDER APPLICABLE TO THE COMPANY AND RELATING TO ACTION OR INACTION REQUIRED
OF THE COMPANY IN CONNECTION WITH ANY SUCH REGISTRATION, QUALIFICATION OR
COMPLIANCE (COLLECTIVELY A “VIOLATION”), AND WILL REIMBURSE EACH OF THE HOLDERS,
EACH OF ITS OFFICERS, DIRECTORS AND PARTNERS, AND EACH PERSON CONTROLLING EACH
OF THE HOLDERS, EACH SUCH UNDERWRITER AND EACH PERSON WHO CONTROLS ANY SUCH
UNDERWRITER, FOR ANY LEGAL AND ANY OTHER EXPENSES REASONABLY INCURRED IN
CONNECTION WITH INVESTIGATING AND DEFENDING ANY SUCH CLAIM, LOSS, DAMAGE,
LIABILITY OR ACTION; PROVIDED THAT THE COMPANY WILL NOT BE LIABLE IN ANY SUCH
CASE TO THE EXTENT THAT ANY SUCH CLAIM, LOSS, DAMAGE, LIABILITY OR EXPENSE
ARISES OUT OF OR IS BASED ON ANY UNTRUE STATEMENT OR OMISSION BASED UPON WRITTEN
INFORMATION FURNISHED TO THE COMPANY BY THE HOLDERS OR UNDERWRITER AND STATED TO
BE SPECIFICALLY FOR USE THEREIN; PROVIDED, FURTHER, THAT THE INDEMNITY AGREEMENT
CONTAINED IN THIS SECTION 2(F)(I) SHALL NOT APPLY TO AMOUNTS PAID IN SETTLEMENT
OF ANY SUCH LOSS, CLAIM, DAMAGE, LIABILITY OR ACTION IF SUCH SETTLEMENT IS
EFFECTED WITHOUT THE CONSENT OF THE COMPANY, WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD.

 

10

--------------------------------------------------------------------------------


 


(II)                                  EACH OF THE HOLDERS WILL, IF REGISTRABLE
SECURITIES HELD BY IT ARE INCLUDED IN THE SECURITIES AS TO WHICH SUCH
REGISTRATION, QUALIFICATION OR COMPLIANCE IS BEING EFFECTED, INDEMNIFY THE
COMPANY, EACH OF ITS DIRECTORS AND OFFICERS AND EACH UNDERWRITER, IF ANY, OF THE
COMPANY’S SECURITIES COVERED BY SUCH A REGISTRATION STATEMENT, EACH PERSON WHO
CONTROLS THE COMPANY OR SUCH UNDERWRITER, EACH OTHER STOCKHOLDER AND EACH OF
THEIR OFFICERS, DIRECTORS, AND PARTNERS, AND EACH PERSON CONTROLLING SUCH OTHER
STOCKHOLDER AGAINST ALL CLAIMS, LOSSES, DAMAGES AND LIABILITIES (OR ACTIONS IN
RESPECT THEREOF) ARISING OUT OF OR BASED ON ANY UNTRUE STATEMENT (OR ALLEGED
UNTRUE STATEMENT) OF A MATERIAL FACT CONTAINED IN ANY SUCH REGISTRATION
STATEMENT, PROSPECTUS, OFFERING CIRCULAR OR OTHER DOCUMENT MADE BY SUCH HOLDER,
ANY OMISSION (OR ALLEGED OMISSION) TO STATE THEREIN A MATERIAL FACT REQUIRED TO
BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS BY SUCH HOLDER THEREIN NOT
MISLEADING, AND WILL REIMBURSE THE COMPANY AND SUCH OTHER STOCKHOLDERS,
DIRECTORS, OFFICERS, PARTNERS, PERSONS, UNDERWRITERS OR CONTROL PERSONS FOR ANY
LEGAL OR ANY OTHER EXPENSES REASONABLY INCURRED IN CONNECTION WITH INVESTIGATING
AND DEFENDING ANY SUCH CLAIM, LOSS, DAMAGE, LIABILITY OR ACTION, IN EACH CASE TO
THE EXTENT, BUT ONLY TO THE EXTENT, THAT SUCH UNTRUE STATEMENT (OR ALLEGED
UNTRUE STATEMENT) OR OMISSION (OR ALLEGED OMISSION) IS MADE IN SUCH REGISTRATION
STATEMENT, PROSPECTUS, OFFERING CIRCULAR OR OTHER DOCUMENT, OR SUCH VIOLATION IS
MADE, IN RELIANCE UPON AND IN CONFORMITY WITH WRITTEN INFORMATION FURNISHED TO
THE COMPANY BY SUCH HOLDER AND STATED TO BE SPECIFICALLY FOR USE THEREIN;
PROVIDED, HOWEVER, THAT THE OBLIGATIONS OF EACH OF THE HOLDERS HEREUNDER SHALL
BE LIMITED TO AN AMOUNT EQUAL TO THE PROCEEDS TO SUCH HOLDER OF SECURITIES SOLD
AS CONTEMPLATED HEREIN; PROVIDED FURTHER, THAT THE INDEMNITY AGREEMENT CONTAINED
IN THIS SECTION 2(F)(II) SHALL NOT APPLY TO AMOUNTS PAID IN SETTLEMENT OF ANY
SUCH LOSS, CLAIM, DAMAGE, LIABILITY OR ACTION IF SUCH SETTLEMENT IS EFFECTED
WITHOUT THE CONSENT OF THE HOLDER, WHICH CONSENT SHALL NOT BE UNREASONABLY
WITHHELD.


 


(III)                               EACH PARTY ENTITLED TO INDEMNIFICATION UNDER
THIS SECTION 2(F) (THE “INDEMNIFIED PARTY”) SHALL GIVE NOTICE TO THE PARTY
REQUIRED TO PROVIDE INDEMNIFICATION (THE “INDEMNIFYING PARTY”) PROMPTLY AFTER
SUCH INDEMNIFIED PARTY HAS ACTUAL KNOWLEDGE OF ANY CLAIM AS TO WHICH INDEMNITY
MAY BE SOUGHT, AND SHALL PERMIT THE INDEMNIFYING PARTY TO ASSUME THE DEFENSE OF
ANY SUCH CLAIM OR ANY LITIGATION RESULTING THEREFROM; PROVIDED THAT COUNSEL FOR
THE INDEMNIFYING PARTY, WHO SHALL CONDUCT THE DEFENSE OF SUCH CLAIM OR ANY
LITIGATION RESULTING THEREFROM, SHALL BE APPROVED BY THE INDEMNIFIED PARTY
(WHOSE APPROVAL SHALL NOT UNREASONABLY BE WITHHELD) AND THE INDEMNIFIED PARTY
MAY PARTICIPATE IN SUCH DEFENSE AT SUCH PARTY’S EXPENSE (UNLESS THE INDEMNIFIED
PARTY SHALL HAVE REASONABLY CONCLUDED THAT THERE MAY BE A CONFLICT OF INTEREST
BETWEEN THE INDEMNIFYING PARTY AND THE INDEMNIFIED PARTY IN SUCH ACTION, IN
WHICH CASE THE FEES AND EXPENSES OF COUNSEL SHALL BE AT THE EXPENSE OF THE
INDEMNIFYING PARTY), AND PROVIDED FURTHER THAT THE FAILURE OF ANY INDEMNIFIED
PARTY TO GIVE NOTICE AS PROVIDED HEREIN SHALL NOT RELIEVE THE INDEMNIFYING PARTY
OF ITS OBLIGATIONS UNDER THIS SECTION 2(F) UNLESS THE INDEMNIFYING PARTY IS
MATERIALLY PREJUDICED THEREBY.  NO INDEMNIFYING PARTY, IN THE DEFENSE OF ANY
SUCH CLAIM OR LITIGATION SHALL, EXCEPT WITH THE CONSENT OF EACH INDEMNIFIED
PARTY, CONSENT TO ENTRY OF ANY JUDGMENT OR ENTER INTO ANY SETTLEMENT WHICH DOES
NOT INCLUDE AS AN UNCONDITIONAL TERM THEREOF THE GIVING BY THE CLAIMANT OR
PLAINTIFF TO SUCH INDEMNIFIED PARTY OF A RELEASE FROM ALL LIABILITY IN RESPECT
TO SUCH CLAIM OR LITIGATION.  EACH INDEMNIFIED PARTY SHALL FURNISH SUCH
INFORMATION REGARDING ITSELF OR THE CLAIM IN

 

11

--------------------------------------------------------------------------------


 


QUESTION AS AN INDEMNIFYING PARTY MAY REASONABLY REQUEST IN WRITING AND AS SHALL
BE REASONABLY REQUIRED IN CONNECTION WITH THE DEFENSE OF SUCH CLAIM AND
LITIGATION RESULTING THEREFROM.


 


(IV)                              IF THE INDEMNIFICATION PROVIDED FOR IN THIS
SECTION 2(F) IS HELD BY A COURT OF COMPETENT JURISDICTION TO BE UNAVAILABLE TO
AN INDEMNIFIED PARTY WITH RESPECT TO ANY LOSS, LIABILITY, CLAIM, DAMAGE OR
EXPENSE REFERRED TO HEREIN, THEN THE INDEMNIFYING PARTY, IN LIEU OF INDEMNIFYING
SUCH INDEMNIFIED PARTY HEREUNDER, SHALL CONTRIBUTE TO THE AMOUNT PAID OR PAYABLE
BY SUCH INDEMNIFIED PARTY AS A RESULT OF SUCH LOSS, LIABILITY, CLAIM, DAMAGE OR
EXPENSE IN SUCH PROPORTION AS IS APPROPRIATE TO REFLECT THE RELATIVE FAULT OF
THE INDEMNIFYING PARTY ON THE ONE HAND AND OF THE INDEMNIFIED PARTY ON THE OTHER
IN CONNECTION WITH THE STATEMENTS OR OMISSIONS WHICH RESULTED IN SUCH LOSS,
LIABILITY, CLAIM, DAMAGE OR EXPENSE, AS WELL AS ANY OTHER RELEVANT EQUITABLE
CONSIDERATIONS.  THE RELATIVE FAULT OF THE INDEMNIFYING PARTY AND OF THE
INDEMNIFIED PARTY SHALL BE DETERMINED BY REFERENCE TO, AMONG OTHER THINGS,
WHETHER THE UNTRUE (OR ALLEGED UNTRUE) STATEMENT OF A MATERIAL FACT OR THE
OMISSION (OR ALLEGED OMISSION) TO STATE A MATERIAL FACT RELATES TO INFORMATION
SUPPLIED BY THE INDEMNIFYING PARTY OR BY THE INDEMNIFIED PARTY AND THE PARTIES’
RELATIVE INTENT, KNOWLEDGE, ACCESS TO INFORMATION AND OPPORTUNITY TO CORRECT OR
PREVENT SUCH STATEMENT OR OMISSION.


 


(V)                                 NOTWITHSTANDING THE FOREGOING, TO THE EXTENT
THAT THE PROVISIONS ON INDEMNIFICATION AND CONTRIBUTION CONTAINED IN THE
UNDERWRITING AGREEMENT ENTERED INTO IN CONNECTION WITH ANY UNDERWRITTEN PUBLIC
OFFERING CONTEMPLATED BY THIS AGREEMENT ARE IN CONFLICT WITH THE FOREGOING
PROVISIONS, THE PROVISIONS IN SUCH UNDERWRITING AGREEMENT SHALL BE CONTROLLING.


 


(VI)                              THE FOREGOING INDEMNITY AGREEMENT OF THE
COMPANY AND HOLDERS IS SUBJECT TO THE CONDITION THAT, INSOFAR AS THEY RELATE TO
ANY LOSS, CLAIM, LIABILITY OR DAMAGE ARISING OUT OF A STATEMENT MADE IN OR
OMITTED FROM A PRELIMINARY PROSPECTUS BUT ELIMINATED OR REMEDIED IN THE AMENDED
PROSPECTUS ON FILE WITH THE COMMISSION AT THE TIME THE REGISTRATION STATEMENT IN
QUESTION BECOMES EFFECTIVE OR THE AMENDED PROSPECTUS FILED WITH THE COMMISSION
PURSUANT TO RULE 424(B) UNDER THE SECURITIES ACT (THE “FINAL PROSPECTUS”), SUCH
INDEMNITY OR CONTRIBUTION AGREEMENT SHALL NOT INURE TO THE BENEFIT OF ANY
UNDERWRITER OR HOLDER IF A COPY OF THE FINAL PROSPECTUS WAS FURNISHED TO THE
UNDERWRITER AND WAS NOT FURNISHED TO THE PERSON ASSERTING THE LOSS, LIABILITY,
CLAIM OR DAMAGE AT OR PRIOR TO THE TIME SUCH ACTION IS REQUIRED BY THE
SECURITIES ACT.


 


(G)                                 INFORMATION BY THE HOLDERS.


 


(I)                                     EACH OF THE HOLDERS HOLDING SECURITIES
INCLUDED IN ANY REGISTRATION SHALL FURNISH TO THE COMPANY SUCH INFORMATION
REGARDING SUCH HOLDER AND THE DISTRIBUTION PROPOSED BY SUCH HOLDER AS THE
COMPANY MAY REASONABLY REQUEST IN WRITING AND AS SHALL BE REASONABLY REQUIRED IN
CONNECTION WITH ANY REGISTRATION, QUALIFICATION OR COMPLIANCE REFERRED TO IN
THIS SECTION 2.

 

12

--------------------------------------------------------------------------------


 


(II)                                  IN THE EVENT THAT, EITHER IMMEDIATELY
PRIOR TO OR SUBSEQUENT TO THE EFFECTIVENESS OF ANY REGISTRATION STATEMENT, ANY
HOLDER SHALL DISTRIBUTE REGISTRABLE SECURITIES TO ITS PARTNERS, SUCH HOLDER
SHALL SO ADVISE THE COMPANY AND PROVIDE SUCH INFORMATION AS SHALL BE NECESSARY
TO PERMIT AN AMENDMENT TO SUCH REGISTRATION STATEMENT TO PROVIDE INFORMATION
WITH RESPECT TO SUCH PARTNERS, AS SELLING SECURITY HOLDERS.  PROMPTLY FOLLOWING
RECEIPT OF SUCH INFORMATION, THE COMPANY SHALL FILE AN APPROPRIATE AMENDMENT TO
SUCH REGISTRATION STATEMENT REFLECTING THE INFORMATION SO PROVIDED.  ANY
INCREMENTAL EXPENSE TO THE COMPANY RESULTING FROM SUCH AMENDMENT SHALL BE BORNE
BY SUCH HOLDER.


 


(H)                                 RULE 144 REPORTING.


 

With a view to making available the benefits of certain rules and regulations of
the Commission which may permit the sale of restricted securities to the public
without registration, the Company agrees to:

 


(I)                                     MAKE AND KEEP PUBLIC INFORMATION
AVAILABLE AS THOSE TERMS ARE UNDERSTOOD AND DEFINED IN RULE 144 UNDER THE
SECURITIES ACT (“RULE 144”);


 


(II)                                  USE ITS BEST EFFORTS TO FILE WITH THE
COMMISSION IN A TIMELY MANNER ALL REPORTS AND OTHER DOCUMENTS REQUIRED OF THE
COMPANY UNDER THE SECURITIES ACT AND THE EXCHANGE ACT AT ANY TIME AFTER IT HAS
BECOME SUBJECT TO SUCH REPORTING REQUIREMENTS; AND


 


(III)                               SO LONG AS A HOLDER OWNS ANY REGISTRABLE
SECURITIES, FURNISH TO SUCH HOLDER UPON REQUEST, A WRITTEN STATEMENT BY THE
COMPANY AS TO ITS COMPLIANCE WITH THE REPORTING REQUIREMENTS OF RULE 144 AND OF
THE SECURITIES ACT AND THE EXCHANGE ACT, A COPY OF THE MOST RECENT ANNUAL OR
QUARTERLY REPORT OF THE COMPANY, AND SUCH OTHER REPORTS AND DOCUMENTS SO FILED
AS SUCH HOLDER MAY REASONABLY REQUEST IN AVAILING ITSELF OF ANY RULE OR
REGULATION OF THE COMMISSION ALLOWING SUCH HOLDER TO SELL ANY SUCH SECURITIES
WITHOUT REGISTRATION.


 


(I)                                     TERMINATION.  THE REGISTRATION RIGHTS
SET FORTH IN THIS SECTION 2 SHALL NOT BE AVAILABLE TO ANY HOLDER IF, (I) IN THE
OPINION OF COUNSEL TO THE COMPANY, ALL OF THE REGISTRABLE SECURITIES THEN OWNED
BY SUCH HOLDER COULD BE SOLD IN ANY NINETY (90)-DAY PERIOD PURSUANT TO RULE 144
(WITHOUT GIVING EFFECT TO THE PROVISIONS OF RULE 144(K)), OR (II) ALL OF THE
REGISTRABLE SECURITIES HELD BY SUCH HOLDER HAVE BEEN SOLD IN A REGISTRATION
PURSUANT TO THE SECURITIES ACT OR PURSUANT TO RULE 144.


 


SECTION 3.  MISCELLANEOUS


 


(A)                                  DIRECTLY OR INDIRECTLY.  WHERE ANY
PROVISION IN THIS AGREEMENT REFERS TO ACTION TO BE TAKEN BY ANY PERSON, OR WHICH
SUCH PERSON IS PROHIBITED FROM TAKING, SUCH PROVISION SHALL BE APPLICABLE
WHETHER SUCH ACTION IS TAKEN DIRECTLY OR INDIRECTLY BY SUCH PERSON.

 

13

--------------------------------------------------------------------------------


 


(B)                                 GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE
APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE.


 


(C)                                  SECTION HEADINGS.  THE HEADINGS OF THE
SECTIONS AND SUBSECTIONS OF THIS AGREEMENT ARE INSERTED FOR CONVENIENCE ONLY AND
SHALL NOT BE DEEMED TO CONSTITUTE A PART THEREOF.


 


(D)                                 NOTICES.


 


(I)                                     ALL COMMUNICATIONS UNDER THIS AGREEMENT
SHALL BE IN WRITING AND SHALL BE DELIVERED BY HAND OR FACSIMILE OR MAILED BY
OVERNIGHT COURIER OR BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID:


 

(1)                                  IF TO THE COMPANY, TO 11080 CIRCLEPOINT
ROAD, WESTMINSTER, COLORADO, 80020, ATTENTION: PRESIDENT MICHAEL E. HART
(FACSIMILE: (303) 426-4731), OR AT SUCH OTHER ADDRESS AS IT MAY HAVE FURNISHED
IN WRITING TO THE HOLDERS, WITH A COPY TO COOLEY GODWARD LLP (FACSIMILE: (720)
566-4099), ATTENTION: BRENT FASSETT, ESQ.

 

(2)                                  IF TO THE HOLDERS, AT THE ADDRESS OR
FACSIMILE NUMBER LISTED ON SCHEDULE I HERETO, OR AT SUCH OTHER ADDRESS OR
FACSIMILE NUMBER AS MAY HAVE BEEN FURNISHED THE COMPANY IN WRITING, WITH A COPY
TO WILLKIE FARR & GALLAGHER LLP, 787 SEVENTH AVENUE, NEW YORK, NY 10019
(FACSIMILE: (212) 728-9222), ATTENTION: STEVEN J. GARTNER, ESQ.

 


(II)                                  ANY NOTICE SO ADDRESSED SHALL BE DEEMED TO
BE GIVEN: IF DELIVERED BY HAND OR FACSIMILE, ON THE DATE OF SUCH DELIVERY; IF
MAILED BY OVERNIGHT COURIER, ON THE FIRST BUSINESS DAY FOLLOWING THE DATE OF
SUCH MAILING; AND IF MAILED BY REGISTERED OR CERTIFIED MAIL, ON THE THIRD
BUSINESS DAY AFTER THE DATE OF SUCH MAILING.


 


(E)                                  REPRODUCTION OF DOCUMENTS.  THIS AGREEMENT
AND ALL DOCUMENTS RELATING THERETO, INCLUDING, WITHOUT LIMITATION, ANY CONSENTS,
WAIVERS AND MODIFICATIONS WHICH MAY HEREAFTER BE EXECUTED MAY BE REPRODUCED BY
THE HOLDERS BY ANY PHOTOGRAPHIC, PHOTOSTATIC, MICROFILM, MICROCARD, MINIATURE
PHOTOGRAPHIC OR OTHER SIMILAR PROCESS AND THE HOLDERS MAY DESTROY ANY ORIGINAL
DOCUMENT SO REPRODUCED.  THE PARTIES HERETO AGREE AND STIPULATE THAT ANY SUCH
REPRODUCTION SHALL BE ADMISSIBLE IN EVIDENCE AS THE ORIGINAL ITSELF IN ANY
JUDICIAL OR ADMINISTRATIVE PROCEEDING (WHETHER OR NOT THE ORIGINAL IS IN
EXISTENCE AND WHETHER OR NOT SUCH REPRODUCTION WAS MADE BY THE HOLDERS IN THE
REGULAR COURSE OF BUSINESS) AND THAT ANY ENLARGEMENT, FACSIMILE OR FURTHER
REPRODUCTION OF SUCH REPRODUCTION SHALL LIKEWISE BE ADMISSIBLE IN EVIDENCE.


 


(F)                                    SUCCESSORS AND ASSIGNS.  THIS AGREEMENT
SHALL INURE TO THE BENEFIT OF AND BE BINDING UPON THE SUCCESSORS AND ASSIGNS OF
EACH OF THE PARTIES.


 


(G)                                 ENTIRE AGREEMENT; AMENDMENT AND WAIVER. 
THIS AGREEMENT CONSTITUTES THE ENTIRE UNDERSTANDING OF THE PARTIES HERETO
RELATING TO THE SUBJECT MATTER HEREOF AND SUPERSEDES ALL PRIOR UNDERSTANDINGS
AMONG SUCH PARTIES.  THIS AGREEMENT MAY BE AMENDED, AND THE OBSERVANCE OF ANY
TERM OF THIS AGREEMENT MAY BE WAIVED, WITH (AND ONLY WITH) THE WRITTEN

 

14

--------------------------------------------------------------------------------


 


CONSENT OF THE COMPANY AND THE HOLDERS HOLDING A MAJORITY OF THE THEN
OUTSTANDING REGISTRABLE SECURITIES.  ANY AMENDMENT OR WAIVER EFFECTED IN
ACCORDANCE WITH THIS SECTION 3(G) SHALL BE BINDING UPON EACH HOLDER AND THE
COMPANY.


 


(H)                                 SEVERABILITY.  IN THE EVENT THAT ANY PART OR
PARTS OF THIS AGREEMENT SHALL BE HELD ILLEGAL OR UNENFORCEABLE BY ANY COURT OR
ADMINISTRATIVE BODY OF COMPETENT JURISDICTION, SUCH DETERMINATION SHALL NOT
AFFECT THE REMAINING PROVISIONS OF THIS AGREEMENT WHICH SHALL REMAIN IN FULL
FORCE AND EFFECT.


 


(I)                                     COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN TWO OR MORE COUNTERPARTS (INCLUDING BY FACSIMILE), EACH OF WHICH
SHALL BE DEEMED AN ORIGINAL AND ALL OF WHICH TOGETHER SHALL BE CONSIDERED ONE
AND THE SAME AGREEMENT.


 


(J)                                     ADDITIONAL INVESTORS.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED HEREIN, IF THE COMPANY SHALL ISSUE ADDITIONAL
SHARES OF ITS COMMON STOCK OR EXCHANGEABLE PREFERRED STOCK PURSUANT TO THE
PURCHASE AGREEMENT, ANY PURCHASER OF SUCH SECURITIES SHALL BECOME A PARTY TO
THIS AGREEMENT BY EXECUTING AND DELIVERING AN ADDITIONAL COUNTERPART SIGNATURE
PAGE TO THIS AGREEMENT AND SHALL BE DEEMED AN “INVESTOR,” A “HOLDER” AND A PARTY
HEREUNDER.

 

 

[Remainder of Page Intentionally Left Blank]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first set forth above.

 

 

ALLOS THERAPEUTICS, INC.

 

 

 

 

 

By:

 /s/ Michael E. Hart

 

 

Name:  Michael E. Hart

 

Title:  President and Chief Executive Officer

 

 

WARBURG PINCUS PRIVATE EQUITY VIII, L.P.

 

 

 

By: WARBURG PINCUS & CO.,

 

General Partner

 

 

 

By:

 /s/ Jonathan Leff

 

 

Name:  Jonathan Leff

 

Title:  Partner

 

 

 

REGISTRATION RIGHTS AGREEMENT

 

--------------------------------------------------------------------------------


 

Schedule I

 

Investors

 

 

Investor Name and Address

 

Warburg Pincus Private Equity VIII, L.P.
466 Lexington Avenue
New York, NY 10017
Facsimile: (212) 878-0850
Attention:  Mr. Jonathan S. Leff

 

--------------------------------------------------------------------------------
